United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
San Francisco, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1039
Issued: February 15, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 17, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated September 22, 2010 denying his
emotional condition claim. The appeal was docketed as No. 11-1039. After due consideration,
the Board finds this case is not in posture for a decision.
This consolidated case record has previously been before the Board. On July 18, 1988
appellant filed an emotional condition claim (File No. xxxxxx052) alleging harassment and
discrimination relating to his medical condition, Acquired Immune Deficiency Syndrome
(AIDS). In an October 17, 1991 decision, the Board found that appellant had established a
compensable factor of employment by virtue of comments made by his supervisor to his
coworkers regarding his sexual orientation and human immunodeficiency virus (HIV)-positive
status and remanded the case for development of the medical evidence.1 Thereafter, OWCP
accepted the claim for anxiety and dysthymic disorder.
On March 15, 2004 appellant filed a second occupational disease claim (File No.
xxxxxx904) alleging anxiety and depression resulting from harassment and discrimination due to
1

Docket No. 91-313 (issued October 17, 1991).

his medical condition, AIDS. By order dated January 27, 2006, the Board set aside OWCP’s
June 17, 2005 denial of appellant’s claim and remanded the case for consolidation of File Nos.
xxxxxx052 and xxxxxx904 and further development of the medical evidence.2
In a March 23, 2006 decision, OWCP denied appellant’s claim. By decision dated
September 1, 2006, an OWCP hearing representative vacated the March 23, 2006 decision and
remanded the entire combined case record for completion of the Board’s instructions, including
the directive to obtain an impartial medical examination to resolve the conflict in medical
opinion evidence. In an order dated August 19, 2008, the Board dismissed appellant’s appeal for
lack of jurisdiction, noting that OWCP had not yet complied with the directive of both the Board
and OWCP’s hearing representative to obtain a referee opinion.3
In a decision dated April 13, 2009, OWCP denied appellant’s claim on the grounds that
he had not established a compensable factor of employment. In a June 16, 2010 decision, the
Board set aside the April 13, 2009 decision, finding that OWCP had failed to properly review
and consider all evidence of record.4
The record contains a 32-page report dated February 6, 2009 from Dr. Morton L.
Kurland, a Board-certified psychiatrist, who performed an impartial medical examination in
accordance with the Board’s directive.5
In a September 22, 2009 decision, OWCP denied appellant’s emotional condition claim
on the grounds that he had not established a compensable factor of employment, finding that
although the evidence established that appellant’s supervisor had discussed his HIV status with
coworkers, the discussions were administrative matters and there was no error or abuse on the
part of the employing establishment. The claims examiner stated that “medical evidence was not
reviewed for this decision.”
The Board finds that this case is not in posture for a decision.
OWCP found that appellant had established that his supervisor and manager had
discussed his HIV status and sexual orientation; it determined, however, that the discussions did
not constitute error or abuse of administrative matters. On remand, OWCP should further
develop the evidence regarding this issue in light of the Board’s ruling in its October 17, 1991
decision that appellant had established a compensable factor of employment by virtue of
comments made by his supervisor to his coworkers regarding his sexual orientation and HIVpositive status.

2

Docket No. 05-1629 (issued January 27, 2006). The Board notes that following a referee medical examination,
OWCP concluded on April 13, 2009 that appellant continued to experience residuals of his accepted conditions, and
File No. xxxxxx052 remains open for medical treatment.
3

Docket No. 07-1746 (issued August 19, 2008).

4

Docket No. 09-1343 (issued June 16, 2010).

5

The record also contains a 2-page supplemental report from Dr. Kurland dated March 16, 2009.

2

Further, Board precedent requires OWCP to review all evidence received prior to the
issuance of its final decision.6 In the instant case, Dr. Kurland’s February 6, 2009 32-page
referee report, which was received in File No. xxxxxx052 on March 2, 2009, was properly before
OWCP in this case pursuant to its consolidation with File No. xxxxxx904. The Board has held
that unless a claimant alleges a compensable factor of employment substantiated by the record, it
is unnecessary to address the medical evidence.7 In this case, however, the Board had in two
prior appeals directed OWCP to obtain and review a referee opinion before issuing a decision.
Therefore, OWCP was required to review and consider the referee reports, which may very well
contain factual information that would assist OWCP in determining whether appellant has
alleged a compensable factor of employment.
The Board, therefore, will set aside the September 22, 2010 decision and remand the case
to OWCP to fully consider the evidence which was properly submitted prior to the
September 22, 2010 decision and the issuance of a de novo decision on the merits of the claim.
IT IS HEREBY ORDERED THAT the September 22, 2010 decision is set aside and
the case is remanded for action consistent with the terms of this order.
Issued: February 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

See William A. Couch, 41 ECAB 548 (1990).

7

See Barbara J. Latham, 53 ECAB 316 (2002).

3

